Gileillan, C. J.
Action to recover a balance of the value of a reaper and mower, sold by plaintiffs to defendant. The only issue presented in the answer, and insisted upon here, is that defendant gave plaintiffs his promissory notes, which were agreed to be accepted, and accepted by plaintiffs, as a payment, and that the note representing the part of the value sued for is outstanding. Upon the coming in of the verdict, the court ordered the note to be given up and cancelled, and judgment for plaintiffs to be entered. The verdict was special, and several interrogatories were put to. *507the jury, and answered by them in their verdict. The objection made here is that the verdict does not cover the above issue presented by the answer.
The jury in their verdict state “ that the notes were the evidence of the debt, and given to secure and extend the time of payment.” To the interrogatory, “Was it agreed that the notes should be taken, in payment for the property mentioned in the complaint?” the jury answered, “They were given to secure the payment.” Another similar interrogatory was answered in the same way. The verdict and the answers are argumentative ; either party had a right to a direct answer; but no objection was made below to the form of the verdict or answer. We think the verdict and answer substantially negative the issue, and that the objection to its form was waived by not being made at the coming in of the verdict, and cannot be made here. The judgment is affirmed.